DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 8/17/2022 in response to Office Action (non-final rejection) mailed 5/17/2022.
Claims 10-15 were previously pending. With Applicant’s filing of 8/17/2022 Claims 10, 12, and 13 are amended, Claim 11 is cancelled, and Claims 14-15 are as previously presented. Presently Claims 10 and 12-15 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 10-15 were previously rejected under 35 USC 112(b) as indefinite. In light of the Applicant’s amendment, these rejections are withdrawn. The Examiner notes Claim 11 is cancelled.
Claim 13 was objected to for minor informality. In light of the Applicant’s amendment, this objection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 8/17/2022, with respect to Claims 10-15 have been fully considered and are persuasive.  The prior art rejections of Claims 10-15 are withdrawn. The Examiner notes Claim 11 is cancelled.

Allowable Subject Matter
Claims 10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 10 is allowable because the recited claim limitations for the nozzle unit includes a first tubular portion including the inner surface and provided with the first passage, and a second tubular portion including the outer surface, and an end of the first tubular portion in the first direction is distanced from an end of the second tubular portion in the first direction on a side toward the first direction, in the direction along the axis, when taken with the claim as whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 12-15 are allowable as depending from an allowable base claim.
A close prior art reference of record Sasaki discloses a nozzle unit includes a first tubular portion including the inner surface and provided with the first passage, and a second tubular portion including the outer surface, and an end of the first tubular portion in the first direction is distanced from an end of the second tubular portion in the first direction on a side toward the first direction, in the direction along the axis. Sasaki does not disclose an end of the first tubular portion in the first direction is distanced from an end of the second tubular portion in the first direction on a side toward the first direction, in the direction along the axis.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743